People v Lebron (2016 NY Slip Op 08958)





People v Lebron


2016 NY Slip Op 08958


Decided on December 29, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 29, 2016

Mazzarelli, J.P., Sweeny, Richter, Manzanet-Daniels, Feinman, JJ.


2579 2446/10

[*1]The People of the State of New York, Respondent, —
vReynaldo Lebron, Defendant-Appellant.


Richard M. Grenberg, Office of the Appellate Defender, New York (Sara Gurwitch of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Diane N. Princ of counsel), for respondent.

An appeal having been taken to this Court by the above-named appellant from a judgment of the Supreme Court, New York County (Gregory Carro, J.), rendered June 27, 2013,
Said appeal having been argued by counsel for the respective parties, due deliberation having been had thereon, and finding the sentence not excessive,
It is unanimously ordered that the judgment so appealed from be and the same is hereby affirmed.
ENTERED: DECEMBER 29, 2016
CLERK
Counsel for appellant is referred to
§ 606.5, Rules of the Appellate
Division, First Department.